Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 1 of 12



                        UNITED S TATES DIS TRICT COURT
                        SOUTHERN DIS TRICT OF FLORIDA

                                       CASE NO.

 RENZO BARBERI ,

              P laint iff,

              vs.

 HAPPY PAPPY SUBS INC., a Florida
 Profit Corporation, and MARLENE K.
 MAURICE, as Trustee of the Marlene K.
 Maurice Family Irrevocable Gift Giving
 Trust,

           Defendant s.
 _______________________________/

                                     COMPLAINT

 P laint iff RENZO BARBE RI (hereinaft er “P laint iff”), t hrough t he under signed
 counsel, hereby files t his co mplaint and sues HAPPY PAPPY SUBS INC. (“HPS”),
 and MARLENE K. MAURICE, as Trustee of the Marlene K. Maurice Family Irrevocable Gift
 Giving Trust, (“TRUST”) (hereinaft er, co llect ively r eferred t o as “Defendant s”),
 for declarat or y and injunct ive relief; for discr iminat io n based on disabilit y; and
 for t he result ant attorney's fees, expenses, and cos t s (including, but not limit ed
 to, court cost s and expert fees), pursuant to 42 U.S.C. §12181 et . seq.,
 ("AMERI CANS WITH DIS ABILITIES ACT OF 1990," or "ADA") and alleges:


 JURIS DICTION
 1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
 28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
 §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
 wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
 28 U.S.C. §2201 and §2202.




                                             1
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 2 of 12



 VENUE
 2.      The venue o f all event s giving r ise t o t his lawsuit is lo cat ed in Broward
 Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Loca l Rules o f
 t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
 designat ed court for t his suit .


 PARTIES
 3.     P laint iff, RENZO BARBERI , is a resident of t he St at e of Flor ida. At t he
 t ime o f P la int iff’s vis it t o Happy Pappy’s Diner (“Subject Facility”), P laint iff suffered
 fro m a “qualified disabilit y” under t he ADA, and required t he use of a
 wheelchair for mobilit y. Specifically, P laint iff suffer s fro m paraplegia due t o a
 sever ed T4 and T5, and is t her efore confined t o his wheelc ha ir. T he P laint iff
 personally vis it ed Happy Pappy’s Diner, but was denied full and equal access, and
 full and equal enjo yment of t he facilit ies, services, goods, and amenit ies wit hin
 Happy Pappy’s Diner, which is t he subject of t his lawsuit . T he Subject Facilit y is a
 rest aurant and P la int iff want ed t o purchase food and beverages but was unable
 to due to t he discr iminat or y barr iers enumerat ed in Par agraph 15 o f t his
 Co mplaint .


 4.     In t he alt er nat ive, P laint iff, RENZO BARBE RI , is an advocat e of t he
 r ight s o f similar ly sit uat ed disabled per sons and is a “t est er” for t he purpose of
 assert ing his civil r ight s and monit or ing, ensur ing and det er mining whet her
 places o f public acco mmodat ion are in co mpliance wit h t he ADA.


 5.     Defendant s, HPS and TRUST are aut hor ized to conduct business and are i n
 fact conduct ing business wit hin t he St at e of Flor ida. The Subject Facilit y is
 lo cat ed at 4531 Griffin Rd, Davie FL 33134. Upon infor mat io n and belief, HPS is t he
 lessee and/or operator of t he Real Property and t herefore held account able o f t he
 vio lat io ns of t he ADA in t he Subject Facilit y which is t he mat t er of t his suit .
 Upon infor mat ion and belief, TRUST is t he owner and lessor of t he Real Propert y
 where t he S ubject Facilit y is lo cat ed and t herefore held accou nt able for t he

                                                 2
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 3 of 12



 vio lat io ns of t he ADA in t he Subject Facil it y which is t he mat t er of t his suit .


 CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
 6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
 t hrough 5 of t his co mpla int , as are furt her expla ined herein.


 7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
 ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
 and a half year s fro m enact ment of t he st at ut e to implement it s requir ement s.
 The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
 1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.     As st at ed in 42 U.S.C. §12101 (a) (1)-(3), (5) and (9), Congress found,
 amo ng ot her t hings, t hat :

        i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
          disabilit y, and t his number shall increase as t he populat io n cont inues t o
          grow and age;

        ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
          wit h disabilit ies and, despit e so me improvement s, such for ms o f
          discr iminat io n against disabled individuals cont inue t o be a pervasive
          social pro blem, requir ing ser ious at t ent ion;

        iii. discr iminat io n against dis abled individuals per sist s in such cr it ica l
          areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
          co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
          and access t o public ser vices and public facilit ies;

        iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
          discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
          discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
          co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
          facilit ies and pract ices; exclusio nar y qualificat ion st andards and
          cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
          benefit s, or ot her opport unit ies; and,

        v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and

                                                3
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 4 of 12



              prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
              an equal basis and t o pursue t hose opport unit ies for which t his count r y
              is just ifiably famous and cost s t he Unit ed St at es billio ns of do llar s in
              unnecessar y expenses result ing fro m dependency and non -product ivit y.

 9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
 t hat t he purpose o f t he ADA was t o:

          i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
            of discr iminat io n against individuals wit h disabilit ies;

          ii. provide clear, st rong, consist ent , enforceable st andards addressing
            discr iminat io n against individuals wit h disabilit ies; and,

          iii. invoke t he sweep of congressio nal aut horit y, including t he power to
            enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
            address t he ma jor areas of discr iminat ion faced on a daily basis by
            people wit h disabilit ies.

 10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
 individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
 to    t he    full   and   equal     enjo yment      of t he   goods,   services,   facilit ies,   or
 acco mmo dat ions o f any place of public acco mmodat ion by any per son who
 owns, leases (or leases t o), or operat es a p lace o f public acco mmodat io n. Happy
 Pappy’s Diner is a place o f public acco mmodat io n by t he fact it is a n
 est ablishment t hat provides goods/ser vices t o t he general public, and t herefore,
 must comply wit h t he ADA. T he Subje ct Facilit y is open t o t he public, it s
 o perat ions affect commerce, and it is a rest aurant . See 42 U.S.C. Sec. 12181 (7)
 and 28 C.F.R. 36.104. Therefore, t he Subject Facilit y is a public acco mmodat io n
 t hat must comply wit h t he ADA.


 11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
 t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
 full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
 and/or accommo dat ions at Happy Pappy’s Diner locat ed at 4531 Griffin Rd, Davie FL
 33134, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et . seq. ; and by
 failing        to    remove        archit ect ural    barr ier s   pursuant    to    42     U.S.C.

                                                      4
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 5 of 12



 §12182( b)(2)( A)( iv).


 12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
 and equal access t o t he facilit y and t herefore suffered an injur y in fact .


 13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
 enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
 mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
 in an area frequent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
 ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
 fro m do ing so by t he Defendant s' failur e and refu sal t o provide people wit h
 disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
 cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
 barr iers, which ar e in vio lat io n o f t he ADA.


 14.    Pursuant to t he mandat e s o f 42 U.S.C. §12134(a), on July 26, 1991, t he
 Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
 Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
 guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R . Part 36, ma y cause
 vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
 $110,000 for any subsequent vio lat io n.


 15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

 C.F.R. 36.302 et . seq., and ar e discr imi nat ing against t he P laint iff wit h t he

 fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

 knowledge of:

           a) The parking facility does not provide a compliant accessible parking space. 2010

               ADA Standards 502.1




                                               5
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 6 of 12



          b) There is one (1) non-compliant accessible parking space located in front of the

             restaurant entrance. 2010 ADA Standards 502.2

          c) The accessible parking space identification striping is faded. 2010 ADA

             Standards 502.3.1

          d) The access aisle is not striped correctly. 2010 ADA Standards 502.3.1

          e) The accessible parking space identification striping is mismarked. Each such

             parking space must be striped in a manner that is consistent with the standards of

             FDOT for other spaces and prominently outlined with blue paint, and must be

             repainted when necessary, to be clearly distinguishable as a parking space

             designated for persons who have disabilities. 2010 ADA Standards 502.6.1

          f) The accessible parking sign is attached to building behind shrubbery. The space

             must be posted with a permanent above-grade sign of a color and design approved

             by the Department of Transportation, which is placed on or at least 60 inches

             above the finished floor or ground surface measured to the bottom of the sign.

             2010 ADA Standards 506.2.1

          g) The parking facility does not provide compliant directional and informational

             signage to a compliant accessible parking space. 2010 ADA Standards 216.5

          h) There is no compliant access aisle attached to an accessible route serving any

             existing parking space which would allow safe entrance or exit of vehicle for

             accessible persons requiring mobility devices. 2010 ADA Standards 502.2

          i) The non-compliant parking space ground surface is too steep. Parking space

             ground surfaces and access aisles are required to be nearly level in all directions

             to provide a surface for wheelchair transfer to and from vehicles. Slopes not



                                              6
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 7 of 12



             steeper than 1:48 are permitted. This exception allows sufficient slope for

             drainage. 2010 ADA Standards 502.4

          j) There is a ramp built in the driveway connecting up to the restaurant walkway.

             Ramps must have landings at the top and the bottom of each ramp run 2010 ADA

             Standards 405.7

          k) The ramp has a non-compliant handrail attached. Ramp handrails must extend

             horizontally above the landing for 12 inches minimum beyond the top and bottom

             of ramp runs. Extensions must return to a wall, guard, or the landing surface, or

             must be continuous to the handrail of an adjacent ramp. 2010 ADA Standards

             505.10.1

          l) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facility as required in 2010 ADA Standards

             502.3

          m) Existing facility does not provide a compliant accessible route to the restaurant

             main entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1,

             502

          n) The Men’s and Women’s restroom signs are non-compliant. Tactile (braille)

             characters on signs must be located 48 inches minimum above the finish floor or

             ground surface, measured from the baseline of the lowest tactile character and 60

             inches maximum above the finish floor or ground surface, measured from the

             baseline of the highest tactile character. Where a tactile sign is provided at a door,

             the sign must be located alongside the door at the latch side. ADA Standards

             703.4.1, 703.4.2



                                               7
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 8 of 12



           o) The Men’s restroom rear grab bar is missing. The rear wall grab bar must be 36

               inches long minimum and extend from the centerline of the water closet 12 inches

               minimum on one side and 24 inches minimum on the other side. 2010 ADA

               Standards 604.5.2

           p) The service/take out counter is too high. A portion of the counter surface that is

               36 inches long minimum and 36 inches high maximum above the finish floor

               must be provided. 2010 ADA Standards 904.4.1

 16.    Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
 at Happy Pappy’s Diner. Only upo n full inspect ion can all vio lat io ns be ident ified.
 Accord ing ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspect ion by
 P laint iff’s r epresent at ives pursuant to Rule 34b of t he Federal Rules of C ivi l
 Procedure.


 17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
 discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
 feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
 ADA st ill exist and have not been remedied or alt ered in such a way as t o
 effect uat e compliance wit h t he provis io ns of t he ADA.


 18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
 t he Defendant s were required t o make t he est ablishment a place o f public
 acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
 of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


 19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
 filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
 att orney's fees, cost s and expenses pa id by t he Defendant s, pursuant to 42
 U.S.C. §12205.



                                               8
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 9 of 12



 20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
 grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
 to make t hem readily accessible and usea ble by individuals wit h disabilit ies t o
 t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
 requisit e modificat io ns ar e co mplet ed.


 REQUEST FOR RELIEF
 WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
 request s t he fo llo wing injunct ive and declarat ory relief:


 21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
 and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


 22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
 Subject Facilit y t o make it accessible to and usable by individuals wit h
 disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


 23.    That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
 evaluat e and neut ra lize t heir po licies, pract ices and procedures toward persons
 wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
 undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


 24.    That t his Honorable Court award reasonable at torney's fees, all cost s
 ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
 suit , to t he P laint iff; and


 25.    That t his Honorable Court award such ot her and furt her r elief as it deems
 necessar y, just and proper.




 Dat ed t his September 27, 2019.

                                                9
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 10 of 12




  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  At t orney for P laint iff, RENZO BARBERI




                                         10
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 11 of 12



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  RENZO BARBERI,

               P laint iff,

               vs.

  HAPPY PAPPY SUBS INC., a Florida
  Profit Corporation, and MARLENE K.
  MAURICE, as Trustee of the Marlene K.
  Maurice Family Irrevocable Gift Giving
  Trust,

            Defendant s.
  _______________________________/

                              CERTIFICATE OF S ERVICE

         I HEREBY CERTIFY t hat on September 27, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronica lly Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  At t orney for P laint iff RENZO BARBERI




                                             11
Case 0:19-cv-62413-BB Document 1 Entered on FLSD Docket 09/27/2019 Page 12 of 12



                                     SERVICE LIS T:

      RENZO BARBERI, P laint iff, vs. HAPPY PAPPY SUBS INC., a Florida Profit
    Corporation, and MARLENE K. MAURICE, as Trustee of the Marlene K. Maurice Family
                              Irrevocable Gift Giving Trust

              Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.


  HAPPY PAPPY SUBS INC.

  REGIS TERED AG ENT:

  MAURICE, MARLENE
  6350 SW 58 COURT
  DAVIE, FL 33314

  VIA PROCESS SERVER


  MARLENE K. MAURICE, as Trustee of the Marlene K. Maurice Family Irrevocable Gift
  Giving Trust

  6350 SW 58 CT
  DAVIE, FL 33314

  VIA PROCESS SERVER




                                              12
